   

Case 1:20-cv-10581-AT Document11 Filed 02/082 t;sRagepnsy 1

 

e me See U.S. Departme DOCUMENT
ae A - United States A EEC TRONIGOEEE FILED
Southern Distri DOC #
DATE FILED: 2/8/2021
86 Chambers Street
New York, New York It

February 8, 2021

VIA ECF

Hon. Analisa Torres

United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Re: Fall v. Bowes, No. 20 Civ. 10581 (AT)
Dear Judge Torres:

This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Petition for
Alien Relative (Form I-130) and Application to Register Permanent Residence or to Adjust Status
(Form I-485). On behalf of the government, I write respectfully to request an on-consent extension
of time of sixty days to respond to the complaint (i.e., from February 19 to April 21, 2021). Ialso
respectfully request that the initial conference presently scheduled for February 16, 2021 be
adjourned to the week of May 3, 2021 or thereafter. Pre-conference submissions are currently due
tomorrow.

The extension is respectfully requested because USCIS interviewed the plaintiff on
February 3, 2021 in regard to his Form I-130 and Form I-485 and is in the process of scheduling a
follow-up interview that is expected to be set for early March 2021, although the date of that
interview is not yet certain. The government anticipates that the requested extension will provide
adequate time for USCIS to schedule and conduct the follow-up interview and then to determine
what next steps may be necessary with respect to plaintiffs petition and application or to proceed
to take adjudicative action, which potentially would render this action moot. This is the
government’s first request for an extension of the deadline to respond to the complaint and to
adjourn the initial conference. Plaintiff's counsel consents to these requests.

I thank the Court for its consideration of this letter.

Respectfully submitted,

GRANTED. By April 21, 2021, Defendant shall answer AUDREY STRAUSS
or otherwise respond to the complaint. The conference United States Attorney

scheduled for February 16, 2021, is ADJOURNED to
May 4, 2021, at 10:20 a.m. By April 27, 2021, the
parties shall submit their joint letter and case
management plan.

SO ORDERED. O}-

Dated: February 8, 2021 ANALISA TORRES
New York, New York United States District Judge

 
